Citation Nr: 0919880	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-07 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The Veteran served on active duty from February 1952 to 
January 1954.  He died in March 2006.  The appellant is his 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2006 rating decision by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), denying the appellant 
service connection for the cause if the Veteran's death.


FINDINGS OF FACT

1.  The VA has fully informed the appellant of the evidence 
necessary to substantiate her claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The Veteran died in March 2006, and the cause of his 
death was listed on the death certificate as respiratory 
arrest due to aspiration pneumonia.

3.  At the time of his death, the Veteran was service 
connected and in receipt of a 20 percent rating for residuals 
of a subtotal gastrectomy for a mild perforated ulcer.  He 
had been in receipt of the 20 percent rating since August 
1960.

4.  A disability incurred in service did not cause or 
contribute to the Veteran's death.


[redacted]

CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1310 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant's claim for service connection 
for the Veteran's cause of death was received in June 2006.  
Thereafter, she was notified of the provisions of the VCAA by 
the RO in correspondence dated in July 2006, March 2008 and 
April 2008.  These letters notified the appellant of VA's 
responsibilities in obtaining information to assist her in 
completing her claim as well as identified the appellant's 
duties in obtaining information and evidence to substantiate 
her claim.  Thereafter, the claim was reviewed and a 
statement of the case was issued in January 2008 and a 
supplemental statement of the case was issued in August 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
The Court held that upon receipt of an application for a 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Where applicable, the claimant must be notified 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Because of the decision in this case, any 
deficiency in the initial notice to the appellant of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a Veteran was service- 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

To the extent that the RO's notice is not fully compliant 
with Hupp, any such error is presumed to be prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  
However, under the circumstances of this case, any such error 
does not require a remand because the error did not affect 
the essential fairness of the adjudication."  Id.  
Specifically, the record reflects that "any defect was cured 
by actual knowledge on the part of the claimant," because the 
statements of the appellant and her representative throughout 
the appeal reflect that the appellant understood all of the 
elements of VCAA notification.  Id.  Statements of the 
appellant and her representative, to include a written 
statement dated in August 2008, indicate that the appellant 
is clearly aware of the evidence and information required to 
substantiate a DIC claim.  As such, the record reflects that 
the appellant and her representative had actual knowledge of 
the information and evidence needed to substantiate the claim 
for service connection for the cause of the Veteran's death.

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  VA has 
conducted reasonable efforts to assist her in obtaining 
evidence necessary to substantiate her claim during the 
course of this appeal.  The Veteran's service treatment 
records, VA medical records and private treatment records 
have been obtained and associated with his claims file.

Finally, VA need not obtain a medical opinion with respect to 
the service connection claim on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination or opinion when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent medical 
evidence does not provide any indication that the Veteran's 
cause of death may be associated with his military service.

Furthermore, the appellant has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The appellant has been notified of the evidence 
and information necessary to substantiate her claim, and she 
has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating her claim.

Laws and Regulations

When any Veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such Veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. § 
1310 (West 2002).  In a claim where service connection was 
not established for the fatal disability prior to the death 
of the Veteran, the initial inquiry is to determine whether 
the fatal disorder had been incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected. See 38 C.F.R. § 3.312 
(2007).

In a claim where service connection is established for a 
disability prior to the death of the Veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the Veteran's death.  See 38 C.F.R. § 3.312 (2007).  In order 
to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2007).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

A service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Service-connected diseases involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, with 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  See 38 C.F.R. § 3.312(c) (2007).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the Veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Service treatment records include the Veteran's January 1952 
pre-induction physical examination report, and a release to 
USAR physical examination report dated in January 1954.  
Neither record included references to aspiration pneumonia 
(the underlying cause of the Veteran's death), nor any 
reference to other pulmonary pathology, Parkinson's disease, 
diabetes mellitus, or peripheral vascular disease, all of 
which were listed as disabilities on the March [redacted], 2006 
terminal hospital summary from the Southcoast Hospital Group.

Post service, the Veteran was found to have a perforated 
ulcer, requiring surgery in December 1954.  Service 
connection was established for residuals of a perforated 
ulcer in April 1955.  The Veteran continued to experience 
stomach problems, and consequently, a subtotal gastrectomy 
was performed in April 1957 at the Union Hospital.  A rating 
action in July 1957 increased the rating for the subtotal 
gastrectomy to 40 percent.  Following a March 1960 VA medical 
examination, that evaluation was reduced to 20 percent by a 
rating action in June 1960.  Until his death, the Veteran 
remained in receipt of the 20 percent rating for the subtotal 
gastrectomy.  He was not service-connected for any other 
disability in his lifetime.

No further contact with the Veteran is of record.  In June 
2006, the appellant filed her claim for service connection 
for the cause of the Veteran's death.

In her August 2008 written statement, the appellant has 
contended that a connection exists between the Veteran's 
hospitalization in October 2005 for fecal impaction, his 
service connected stomach disorder, and his death.  In 
support of her claim, the appellant had cited various 
statements made by physicians regarding the severity of the 
fecal impaction during the Veteran's October 2005 
hospitalization at the Trident Medical Center.

In October 2005, the Veteran was hospitalized at the Trident 
Medical Center, as he was enroute from Florida to 
Massachusetts.  It was indicated that he was returning to 
Massachusetts to be near family as a result of deterioration 
due to Parkinson's disease.  The admitting diagnosis was 
respiratory failure.  It was revealed in the discharge report 
that the Veteran had been constipated for several days, and 
while in his automobile, suddenly developed dypsnea, and was 
brought by his son to the emergency room.  The son stated 
that gastrointestinal problems, constipation and nausea were 
chronic and had recently worsened.  His past medical history 
included Type 2 diabetes mellitus, Parkinson's disease and 
chronic obstructive pulmonary disease.  He disimpacted in the 
Intensive Care Unit, and his obstruction resolved 
spontaneously.  Thereafter, it was noted that the Veteran was 
eating well and stooling properly.  The purpose of the 
admission was for ventilatory and airway management.  He was 
suspected to have pneumonia with chronic obstructive 
pulmonary disease (COPD), and severe fecal impaction.  It was 
noted that the Veteran had dysphagia (difficulty swallowing) 
secondary to end-stage dementia and probably complicated by 
end-stage Parkinson's disease.  The appellant was instructed 
on feeding techniques for the Veteran.

In November 2005, the Veteran was hospitalized at the St. 
Anne's Hospital for treatment of respiratory distress.  No 
mention was made of gastrointestinal problems related to his 
service-connected gastrointestinal disability.

In February 2006, the Veteran was brought from a nursing home 
to the Southcoast Medical Center for treatment of significant 
aspiration pneumonia.  He was noted to have severe 
Parkinson's disease.  A fiberoptic bronchoscopy was performed 
revealing purulent secretions in both lower lobes in moderate 
amounts.  He was also found to have an E. coli infection, 
treated with antibiotics.  The discharge diagnoses included:  
Aspiration pneumonia secondary to E.coli infection, 
respiratory failure on mechanical ventilation, severe 
Parkinson's disease, status PEG (percutaneous endoscopic 
gastrostomy) tube for aspiration, history of recurrent 
pneumonias time 5 in the past, peripheral vascular disease 
and status post carotid endartectomy on the right side in the 
past, history of mild diabetes mellitus, history of mild 
psychosis, and status post bronchoscopy times two.  There was 
no mention in any of the hospital records of gastrointestinal 
problems related to his service-connected gastrointestinal 
disability.

In March 2006, the Veteran was brought from a nursing home to 
the Southcoast Medical Center in acute and chronic 
respiratory failure on a ventilator.  He was cachectic, weak 
and ashen.  X-ray demonstrated dense left-sided pneumonia 
throughout the entire lung field.  He was doing quite poorly 
and was expected to, and did, expire in the emergency room.  
There was no mention in any of the hospital records of 
gastrointestinal problems related to his service-connected 
gastrointestinal disability.

Analysis

In this case, it is uncontroverted that the Veteran was in 
receipt of a 20 percent rating for the subtotal gastrectomy 
at the time of his death.  Post-service medical evidence also 
clearly shows that the Veteran was treated for severe 
Parkinson's disease, chronic obstructive pulmonary disease , 
several bouts of pneumonia, and dementia, among his more 
serious disabilities.  However, there is no competent medical 
evidence of record that even hints that the Veteran's 
service-connected subtotal gastrectomy residuals were a 
contributory cause of his death from aspiration pneumonia.

The Board acknowledges the appellant and her representative's 
contentions that the Veteran's service-connected residuals of 
a subtotal gastrectomy were a contributory cause of his 
death.  However, the record does not show that the appellant 
or her representative has the medical expertise that would 
render competent their statements as to the relationship 
between the Veteran's military service, his service-connected 
rheumatic fever residuals, and his cause of death.  These 
opinions alone cannot meet the burden imposed by 38 C.F.R. § 
3.312 with respect to the relationship between events 
incurred during service, service-connected disability 
residuals, and the etiology of his fatal disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 
C.F.R. § 3.159(a) (2007).

Further, the appellant has argued that several statements 
made during the Veteran's October 2005 Trident Medical Center 
hospitalization regarding his fecal impaction implicate his 
service connected subtotal gastrectomy residuals as a 
contributory cause of death.  She has averred that the 
episode of fecal impaction weakened the Veteran so that he 
was unable to fight off the pulmonary pathology that 
eventually caused his death.  In this regard, it was noted in 
the October 2005 hospital records that once the impaction 
resolved, the Veteran was eating well and stooling properly.  
It was also noted on admission that the Veteran was suspected 
to have pneumonia with chronic obstructive pulmonary disease, 
and was ventilated.  The stated purpose of his 13-day stay at 
the hospital was to resolve his pulmonary problems, as his 
gastrointestinal problems resolved early-on.  Also, there was 
no mention in any of the hospital records of gastrointestinal 
problems related to his service-connected gastrointestinal 
disability as requiring further evaluation, once the 
impaction resolved.  

For the foregoing reasons, the claim for service connection 
for the Veteran's cause of death must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).




ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


